Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments filed April 6, 2020 have been fully considered. The arguments are directed to newly presented claim limitations for which Examiner relies on newly presented art. Therefore, the arguments are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over over Wasserman et al. US PGPub 20150167948 (“Wasserman”) in view of Yasuji Fletcher US 8851708 (“Yasuji”).
Re 1: Wasserman teaches an interactive display for a kiosk for mounting on an existing retail structure in order to display one or more objects (note: the preamble only recites the purpose or intended use of the invention thus it is not a limitation1), comprising:
one or more LED modules 100 each comprising an array of LEDs 35 
wherein each of the LED modules 100 is coupled to an electrical power source 20 when mounted (¶30-34) and is individually detectable and programmable (¶36-42).

Wasserman does not explicitly teach: an LED module frame 104 comprising a plurality of LED module mountings each sized to receive a respective LED module; each LED module being removably supported on the respective ones of the LED mountings of the LED module frame.

Yasuji teaches an LED module frame 104 comprising a plurality of LED module mountings each sized to receive a respective LED module (Fig. 11: showing LED modules and how they fit into their respective module mountings; claim 1); each LED module being removably supported on the respective ones of the LED mountings of the LED module frame (Fig. 11; col.3 ll 8-59).

Having an LED module frame allows the device to be more easily affixed to a location; moreover, the frame can protect the modules from mechanical stress.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wasserman with Yasuji’s teachings in order to permanently affix the modules to a location and/or further protect said modules against mechanical stress.

Wasserman discloses: 
Re 2: a processor coupled to and adapted to control each of the LED modules, wherein each LED module mounted to the frame provides a signal to the processor concerning the particular position at which a respective one or more LED modules is mounted in the frame (¶31-42: each module can have a processor and it can communicate with an another processor to receive individualized lighting instructions; thus, each module can be identified within the frame and receive particularized instructions).

Re 5: wherein the one or more LED modules are adapted to securely couple to the LED module mountings on the frame by snap-fit connections (¶21-29).

Re 6: wherein the one or more LED modules are adapted to securely couple to the LED module mountings on the frame by mechanical fasteners (¶21-29).

Re 7: wherein the one or more LED modules occupy a subset of the available LED module mountings in the frame (Figs. 6-7C).

Re 8: a translucent panel 50 positioned in front of and covering the LED module frame and LED modules (Fig. 1; ¶82).

Re 9: Wasserman does not explicitly teach wherein the one or more LED modules range from 5 about 3 inches to about 5 inches in length, and range from about 3 inches to about 5 inches in width. But Wasserman teaches that the array can have different shapes and sizes “based on various design needs.” (¶86). Also, Wasserman teaches that a benefit is that “modular lighting systems can allow customizable sizes, shapes, colors, and textures, with low profile, and low power consumption,” thus varying the sizes is contemplated by Wasserman. Specifically, making the module a particular size adapts it to a specific task.
Moreover, the Federal Circuit held in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), that where the only difference See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wasserman and have the dimensions of the display or any of its constituent parts be a particular size in order to adapt it to a particular function.


Claims 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman and Yasuji as applied to claim 1 above, and further in view of Verjans et al. US 2010/0284173 (“Verjans”).
Wasserman do not explicitly teach claims 4 and 10-12.

Verjans teaches/discloses:
Claim 4: at least one removable filler panel adapted for coupling to the LED module mountings in place of at least one LED module(Figs. 3b-3c: see 50; ¶18-22).
Claim 10: wherein the one or more LED modules and the at least one removable filler panel have compatible sizes such that one or more LED modules can be swapped in position on 10 the LED module frame for one or more filler panels (Figs. 3b-3c: see 50; ¶18-22).
Claim 11: wherein the at least one removable filler panel is the same size as the LED module (Figs. 3b-3c: see 50
Claim 12: wherein the at least one filler panel is the same size as two LED modules and wherein two LED modules can be swapped in position on the LED module frame for one of the removable filler panels (Figs. 3b-3c: see 50 also Wasserman teaches varying LED module sizes, some twice as big as others, thus in order to replace a larger module with a dummy panel the dummy panel would have to be similarly sized as taught by Verjans; ¶18-22).

Having a dummy panel allows for the visual appearance of the display to be changed. Moreover, Verjans teaches these filler panels can be placeholders (¶25).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Wasserman and Yasuji with Verjans’s teachings in order to change the aesthetic, temporarily fill vacant spots, or the like.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re 13: In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: “further comprising code executing in the processor, wherein the code provides an alert when a program to be displayed is not compatible with the number or location of LED modules installed in the frame.” 

Conclusion
See attached PTO-892 form for all prior art considered.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 211.02, subsection II.